10/09/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 19-0591


                                        DA 19-0591
                                     _________________

 JACOB SMITH,

              Petitioner and Appellant,

       v.                                                               ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

       Appellant Jacob Smith has filed his third motion for extension of time within which to file
his reply brief. On August 13, 2020, we issued an Order granting Appellant’s second motion for
extension which included that no further extensions would be granted.
       Appellant’s reply brief was due October 2, 2020, and the matter has already been sent to
the Court for consideration. Therefore,
       IT IS ORDERED that motion for extension is DENIED. This matter is deemed
submitted on the briefs filed to date.




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                       October 9 2020